Citation Nr: 1430599	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  09-05 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the right knee.  

2.  Entitlement to service connection for degenerative joint disease of the left knee.  

3.  What initial evaluation is warranted for a right shoulder disability from May 31, 2006?  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1975 to July 1979, January 1981 to July 1993 and January 2004 to May 2004.  The Veteran also served in the reserves.  

This matter originally comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The claim was certified to the Board by the Indianapolis, Indiana RO.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals that the representative's June 2014 brief is located in Virtual VA.  

This claim was previously remanded by the Board in April 2011.  The requirements of the remand were fulfilled and the case was properly returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand the claims to avoid prejudice to the Veteran.  

Through his representative, the Veteran contacted the RO in a September 27, 2011 letter asking that his October 2011 Travel Board hearing be cancelled.  In lieu of the Travel Board hearing, the Veteran requested a "local VA personal hearing before the local Hearing Officer" at the Indianapolis RO.  The letter further asked that if this was not possible, to notify the representative as soon as possible to explain.  No response was given to the Veteran.  On remand, the RO should schedule a hearing according to the Veteran's wishes.  

The Appellant Brief also notes that the last VA outpatient treatment records are from 2008.  The Veteran's shoulder examination was in August 2008.  The duty to assist does not require that the Board remand the Veteran's claim solely because of the mere passage of time from an otherwise adequate VA examination.  VAOPGCPREC 11-95; Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Here, however, VA is on notice that there are potentially outstanding and relevant private medical records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As many years have passed since the last examination and there are likely relevant outstanding medical records, remand is required to obtain any records and to provide the Veteran an updated examination.   

As the Veteran has sought VA outpatient treatment in the past, on remand, any outstanding records relating to any disability should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records since December 2008, recalling that the Veteran moved from South Carolina to Indiana in November 2009.  All records obtained should be associated with the claims file.  If the AOJ cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded a VA examination and opinion to address the severity of his right shoulder disability.  The examiner must review the physical and all electronic records and note such review in the examination report.  The examiner must address the severity and effects of the Veteran's right shoulder disability, to specifically include any limitation of shoulder motion, taking into account all lay statements regarding pain, and where pain begins in any arc of motion.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the physician examiner determines that any requested opinion cannot be rendered without resorting to speculation, he or she should so state, and indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  The RO should then schedule the Veteran for a hearing before a local hearing officer.  

5.  Then, after completing any additionally indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



